COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                         NO. 2-02-385-CR
                                         
 
RICHARD JAMES DIXON, JR.                                                  APPELLANT 
 
V.
THE STATE OF TEXAS                                                                  STATE
----------
FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
        We have considered “Appellant's Motion To Withdraw Appeal.”  The 
motion complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this court having been delivered before we 
received this motion, we grant the motion and dismiss the appeal.  See id.; Tex. 
R. App. P. 43.2(f).
 
                                                                  PER CURIAM
PANEL B:   HOLMAN, LIVINGSTON, and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 23, 2003